DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the abstract exceeds the 150 word limit.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim(s) 5, 6 and 9 is/are objected to because of the following informalities:
In claim 5, line 3, the recitation “aft a wheel well” should read –aft [[a]]the wheel well--.
In claim 6, line 1, the recitation “within washer fluid” should read –within the washer fluid--.
In claim 9, line 2, the recitation “aft a wheel well” should read –aft [[a]]the wheel well--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-4, 11, 14-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by JP2003252043 (“Kawasaki”).
Regarding claim 1, Kawasaki discloses a washer fluid delivery system, comprising:
a washer fluid reservoir (3) having a first zone (partitioned zone 14) with a first low point (bottom surface of partitioned zone 14) and a second zone (partitioned zone 13) with a second low point (bottom surface of partitioned zone 14);
a first valve (12) disposed in the first zone, the first valve moveable back and forth between a flow permitting position (floating or raised position; see by example position of float ball valve 12 in fig. 3) and a flow restricting position (lowered position; see by example position of float ball valve 12 in fig. 2 and English translation line no. 36) in response to an amount of washer fluid within the first zone;
a second valve (11) disposed in the second zone, the second valve moveable back and forth between a flow permitting position (floating or raised position; see by example position of float ball valve 11 in fig. 3) and a flow restricting position (lowered position; see by example position of float ball valve 11 in fig. 2 and English translation line no. 68) in response to an amount of washer fluid within the second zone; and
a pump (6) that operates to draw a washer fluid from the first zone through the first valve  when the first valve is in the flow permitting position, and to draw a washer fluid from the second zone through the second valve when the second valve is the flow permitting position (see illustrated position of fig. 3).

Regarding claim 3, Kawasaki discloses the first valve (float ball valve 12) is a first shutoff valve, wherein the second valve (float ball valve 11) is a second shutoff valve.
Regarding claim 4, Kawasaki discloses the first valve (float ball valve 12) in the flow permitting position (floating or raised position; see by example position of float ball valve 12 in fig. 3) permits a flow of the washer fluid through the first valve, and the first valve in the flow restricting position (lowered position; see by example position of float ball valve 12 in fig. 2 and English translation line no. 36) restricts a flow of air through the first valve, wherein the second valve in the flow permitting position (floating or raised position; see by example position of float ball valve 11 in fig. 3) permits a flow of the washer fluid through the second valve, and the second valve in the flow restricting position (lowered position; see by example position of float ball valve 11 in fig. 2 and English translation line no. 68) restricts a flow of air through the second valve.

Regarding claim 14, Kawasaki discloses a washer fluid delivery system (see figs. 2-3), operated by a washer fluid delivery method, comprising:
pumping (via pump 6) washer fluid from a first zone (partitioned zone 14) of a washer fluid reservoir (3) when a level of washer fluid within the first zone is above a first zone threshold (sufficient fluid in partitioned zone 14 to cause float ball valve 12 to float; see position of fig. 3);
restricting the pumping from the first zone when the level of washer fluid within the first zone is below the first zone threshold (insufficient fluid in partitioned zone 14 to cause float ball valve 12 to fall and close seat 18; see by example position of float ball valve 12 in fig. 2 and English translation line no. 36);
pumping washer fluid from a second zone (partitioned zone 13) of the washer fluid reservoir when a level of washer fluid within the second zone is above a second zone threshold (sufficient fluid in partitioned zone 13 to cause float ball valve 11 to float; see position of fig. 3); and
restricting the pumping from the second zone when the level of washer fluid within the second zone is below the second zone threshold (insufficient fluid in partitioned zone 13 to cause float ball valve 11 to fall and close seat 17; see by example position of float ball valve 11 in fig. 2 and English translation line no. 68).

Regarding claim 16, Kawasaki discloses the first valve (float ball valve 12) floats within washer fluid within the first zone (14), wherein the second valve (float ball valve 11) floats within washer fluid within the second zone (13).
Regarding claim 17, Kawasaki discloses the first zone (14) and the second zone (13) are different areas (different partitioned areas of tank 3) of the washer fluid reservoir (3), wherein the first zone (14) has a first low point (bottom surface of partitioned zone 14) and the second zone (13) has a second low point (bottom surface of partitioned surface 13).
Regarding claim 19, Kawasaki discloses a washer fluid delivery system (see figs. 2-3), operated by a washer fluid delivery method, comprising:

Regarding claim 20, Kawasaki discloses depleting the supply of washer fluid (liquid “CW” within partitioned tank portion 14) within the first area (14) to shut the first valve (float ball valve 12) and block a flow of air through the first valve (see position of float ball valve 12 in fig. 2).
Claim(s) 1, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US8955545 (“Murabayashi”).
Regarding claim 1, Murabayashi discloses a washer fluid delivery system, comprising:
a washer fluid reservoir (10) having a first zone (18) with a first low point (16a) and a second zone (18) with a second low point (18a);
a first valve (42a) disposed in the first zone, the first valve moveable back and forth between a flow permitting position (see position illustrated in fig. 1) and a flow restricting position (closed position, which restricts ingress of gas through tube 34a) in response to an amount of washer fluid within the first zone;
a second valve (42b) disposed in the second zone, the second valve moveable back and forth between a flow permitting position (see position illustrated in fig. 1) and a flow restricting position (closed position, which restricts ingress of gas through tube 34b) in response to an amount of washer fluid within the second zone; and

With regards recitations directed to the fluid being handled (i.e., “washer fluid”), “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.”  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.”  In re Young, 75 F.2d * > 996 < , 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claim 7, Murabayashi discloses a bridging zone (14) of the washer fluid reservoir (10), wherein the bridging zone fluidly couples the first zone and the second zone when the washer fluid reservoir has an amount of washer fluid greater than a threshold amount (when liquid amount in tank 10 is higher than bridge 14, fluid between zones 16 and 18 is communicated).
Regarding claim 8, Murabayashi discloses the first low point (16a) of the first zone (16), and the second low point (18a) of the second zone (18) both extend vertically beneath a lowest point of the bridging zone (14; see fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki, as applied to claim 1 above, in view of US5779096 (“Cockfield”).
Regarding claim 12, Kawasaki discloses a first conduit (conduit leading from check valve 9 towards pump 6) connecting the first valve (float ball valve 12) to the pump (6), and a second conduit (conduit leading from check valve 10 towards pump 6) connecting the second valve (float ball valve 11) to the pump (6); however, Kawasaki does not disclose the first and second conduits being hoses.
Cockfield teaches (see fig. 2) a first conduit, which is a first hose (21P), connected to a first zone of a washer fluid reservoir (13) and a second conduit, which is a second hose (21D), connected to a second zone of the washer fluid reservoir.

Regarding claim 13, the combination of Kawasaki and Cockfield discloses the first valve (Kawasaki, float ball valve 12) includes a first floatable member (Kawasaki, 12) that permits flow of washer fluid through the first valve to the first hose (Cockfield, 21P) when a first amount (Kawasaki, when fluid in partitioned zone 14 is sufficient to keep float ball valve 12 in the raised position) of washer fluid is held within the first zone (Kawasaki, partitioned zone 14), the first floatable member restricting (Kawasaki, lowered position; see by example position of float ball valve 12 in fig. 2 and English translation line no. 36) a flow of washer fluid through the first valve to the first hose when a second amount (Kawasaki, where fluid level has dropped causing the float ball valve 12 to lower and seal against seat 18; see by example position of float ball valve 12 in fig. 2 and English translation line no. 68) of washer fluid is held within the first zone, the first amount greater than the second amount.
Allowable Subject Matter
Claims 5, 6, 9, 10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding claims 9 and 10, the closest prior art does not disclose or render obvious the washer fluid delivery system comprising a vehicle, wherein the first zone is forward a wheel well of a vehicle and the second zone is aft a wheel well of the vehicle, wherein the bridging zone is vertically above the wheel well, in combination with the limitations of independent claim 1 and any intervening claims.
Regarding claim 18, the closest prior art does not disclose or render obvious the washer fluid delivery method, wherein the washer fluid reservoir straddles a wheel well of a vehicle, in combination with the limitations of independent claim 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US3822715 discloses an irrigation siphon having a first zone fluidly connected to a second zone via a siphon and respective float shut off valves.  US5779096 discloses a washer fluid reservoir having a first zone with a first low point and a second zone with a second low point, which is lower than the first low point.  US6732953 discloses a washer fluid system having two fluid reservoirs, which are communicated with one another via a conduit, and two shut off valves, which are regulated by a controller based on a signal from a temperature sensor.  US4331295 .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/HAILEY K. DO/Primary Examiner, Art Unit 3753